Finney, Justice:
Appellant County of York contends that the trial judge erred in retroactively applying the Court’s decision in Bailey v. State of South Carolina, — S.C. —, 424 S.E. (2d) 503 (1992) to this case. We agree.
Attorney Leland Greeley was appointed in 1990 to represent the indigent defendant Bobby Lee Holmes in a capital murder case. Holmes was convicted of murder and sentenced to death. At the conclusion of the trial, April 21,1993, Greeley petitioned the trial judge to order York County to pay attorney’s fees and costs in excess of the rates provided by the State Defense of Indigents Fund. After a hearing, Judge Hughston awarded Greeley attorney’s fees and costs above those provided under S.C. Code Ann. §§ 16-3-26(B) and 17-3-50.1 The County of York was ordered to pay the excess based on the retroactive application of our decision in Bailey.
The County of York appeals the award of attorney’s fees and costs to be paid by the County and Greeley appeals the amount of the award as being unreasonable.
This Court recently ruled that Bailey created a new liability for counties and the majority limited it to prospective application. Ex Parte Hardaway, — S.C. —, 443 S.E. (2d) 569 (1994); Olson v. State of South Carolina, — S.C. —, 443 S.E. (2d) 572 (1994). We find that Hardaway, supra and Olson, supra are controlling. Accordingly, we reverse the retroactive application of Bailey in this case. This issue is dispositive to the appeal.
Reversed.
Chandler, C.J., and Toal, Moore and Waller, JJ., concur.

 Both sections have been amended changing the statutory scheme by which private counsel is compensated in capital cases.